 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The discharge of Clifton Ezell and William Staten by Respondent ServicesImmediately preceding the effective date of the contract between Respondent.Station and Respondent Services there were 17 or 19 persons employed by Respond-ent Station as porters,janitors, and maids.All of them went to work for Respond-ent Services on May 29.Included in this group were two porters,Clifton Ezelland William Staten.Ezell and Staten had joined the Union.They testified they were no more activein the Union and its activities,than the other employees.Respondent Services discharged Ezell and Staten on June 6.The record contains no evidence that Respondent Services had any knowledge ofEzell's and Staten's union membership or activities.The record contains no evidence of antiunion animus on the part of RespondentServices.It is significant that of the 17 or 19 former employees of Respondent Station whobecame employees of Respondent Services on May 29,who Ezell and Staten admitwere members of the Union and as active in it as they were,the only two who weredischarged were Ezell and Staten.Transport Clearings, Inc., supra.I find that the General Counsel has not met the burden of proof required tosustain the alleged discriminatory discharges of Ezell and Staten.VI. THE ALLEGATIONS THAT RESPONDENT STATION ANNOUNCED AND GAVE A WAGEINCREASE IN VIOLATION OF SECTION s(a)(1) AND(3) OF THE ACTThe complaint alleges that Respondent Station announced a wage increase on orabout June 5 to be effective June 11 and that this rate was given for the purposeof interfering with the employees'organizational rights in violation of Section8(a)(1) and(3) of the Act.Respondent Station'sGeneral Manager McGaba admitted the announcement andthe pay raise which was a 10-cent increase to most of the employees.18Further, hetestified that as broad a raise was given to the employees in the previous year.Other than testimony by some of General Counsel's witnesses that they hadreceived the raise,the foregoing is all the evidence that was adduced concerning theallegations.I find that the evidence does not prove that the raise was announcedand given in violation of Section 8(a)(1) and(3) of the Act as alleged in thecomplaint.CONCLUSIONS OF LAW1.Respondent Station and Respondent Services are engaged in commerce withinthe meaning of Section 2(6) and(7) of the Act.2.RespondentAldridge isan employer within the meaning of Section 2(2) ofthe Act.3.Respondent Station, Respondent Services, and RespondentAldridge do notconstitute a single employer within the meaning of Section 2(2) and Section 2(6)and (7) of the Act.4.Respondent Station,Respondent Services,and Respondent Aldridge have notviolated Section 8(a)(1) and(3) of the Actas alleged in the complaint.[Recommendations omitted from publication.]18Persons recently employedwerenot givena raise.In this group, there were "2 or 3or 4" employees.DobbsHousesCompany, Inc.andLocal 63, Restaurant,Cafeteria,and Tavern Workers, affiliatedwith Hoteland RestaurantEmployees and Bartenders International Union,AFL-CIO.Case No. 23-CA-1220. January 12, 1962DECISION AND ORDEROn October 17, 1961, Trial Examiner Fannie M. Boyls issued herIntermediate Report in the above-entitled proceedings, finding that135 NLRB No. 29. DOBBS HOUSES COMPANY, INC.237the Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the IntermediateReport attached hereto.The Trial Examiner also found that theRespondent had not engaged in certain other unfair labor practicesalleged in the complaint, and recommended that such allegations bedismissed.Thereafter, the Charging Party filed exceptions to theIntermediate Report with a supporting brief.The General Counseland the Respondent filed no exceptions. The Respondent filed a briefin support of the Intermediate Report.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERThe Board adopts the Recommended Order of the Trial Examinerwith the modification of Section 2(b) to read: "Notify the RegionalDirector for the Twenty-third Region, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has takento comply herewith." 1IT IS FURTHER ORDERED that the complaint be dismissed insofar as italleges a violation of Section 8(a) (3) of the Act.'In the notice attached to the Intermediate Report marked "Appendix" the words "ADecision and Order" are hereby substituted for the words "A Recommended Order of aTrial Examiner." In the event that this Order Is enforced by a decree of a United StatesCourt of Appeals, the words "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order" shall be substituted for the words "Pursuant to a Decision and Order."INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding, with all parties represented, was heard before me, the duly desig-nated Trial Examiner, in Houston, Texas, on July 11 and 12, 1961, upon a complaintissued by the General Counsel and amended by him at the hearing, and upon theanswer of Dobbs Houses Company, Inc., the Respondent herein. The issues litigatedwere whether Respondent had engaged in unfair labor practices within the meaningof Section 8(a)(1) and (3) of the Act. Respondent and the General Counsel havesubmitted briefs, which I have duly considered.Upon the entire record and upon my observation of the witnesses, I make thefollowing:FINDINGS OF FACT1.RESPONDENT'S BUSINESSRespondent is a Texas corporation having an office and place of business at theHouston International Airport, Houston, Texas, where it is engaged in the restaurant 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDand airline catering business.During the past 12 months, which is a representativeperiod, its gross volume of sales was in excess of $500,000.During thesameperiod,Respondent purchased and had shipped to it from outside the State of Texas ma-terials and supplies of a value in excess of $50,000.Respondent admits, and I find,that it is engaged in commerce within the meaning of the Act. I further find that itwill effectuate the policies of the Act to assert jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDLocal 63, Restaurant,Cafeteria and Tavern Workers, affiliated with Hotel andRestaurant Employees and Bartenders International Union,AFL-CIO,herein calledthe Union,is a labor organization within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESThe complaint alleges that during the Union's organizational campaign-whichcommenced in February 1961 and' culminated in a Board-conducted election onJune 2, 1961, which the Union won-Respondent, through some of its managementand supervisory personnel, interrogated employees regarding the union membership,activities, and sympathies of themselves or other employees, threatened reprisalsagainst employes for engaging in union activities, and discriminatorily dischargedtwo of them, thereby violating Section 8(a)(1) and (3) of the Act.Testimonyin regard to this alleged conduct was in sharp dispute.JohnW. Ragland, the general manager of Respondent's International Airportoperations, testified, and I find, that upon being informed early in March by oneof the waitresses that someone had approached her about signing a union card, hetelephoned Newell N. Fowler, Respondent's labor relations attorney, in Memphis,Tennessee, and advised the latter of the Union's organizational attempt.Fowleradvised him to "do nothing but sit tight and keep [his] eyes and ears open."A dayor two later Fowler called Ragland and cautioned him not to question any employeeabout union activity and not to fire any employee without just cause.Ragland furthertestified that Fowler came to Houston on April 5 and, in an address to the supervisors,personally admonished them along the same vein.The question before me is whetherRespondent adhered to these instructions of its labor relations adviser.A. The alleged interrogation of employees1.Interrogation attributed to General Manager RaglandWilbert Gilford, whose duties included washing dishes and setting tables forbanquets, testified that between April 15 and 22, 1961, while he was at work, Gen-eralManager Ragland approached him and that the following took place:Well, he asked what have the union people been telling me. I told him notanything because I hadn't had any dealings with the union.-And he goes on and asks was a Freddy Oliver talking about the union. Itold him no, he only goes to the wrestling matches with me on Friday night andthat's about all he talks about.And he asked me about Carrie Mathews and I told him I wouldn't think shewould participate in such things, that she had been there approximately eighteenyears.And he asked me what type of fellow was J. T. Stubblefield. I told him he wasa nice fellow because he attended church practically every Sunday.And he asked me about Charley Taylor and his wife. I told him I knewbecause she was my sister and he just said that Charley Taylor was talking theunion up pretty strong. I told him I didn't know anything about it, and in theconversation he told me not to fool with it.On cross-examination Gilford repeated the alleged conversation substantially asrelated above until reaching the point where Charlie Taylor's name was mentioned.'His testimony then was as follows:Then he goes on and asks me about Charley Taylor and his ex-wife.Q. You say he asked you about Charley Taylor.What do you mean about?A.Well, it was concerning some family affairs I think they had, and he askedme was Charley Taylor and his wife still together. I told him no, so far as I'Charlie Taylor and J T. Stubblefield were plane loaders, Freddy Oliver was a busboy,and Carrie Mathews was a cook. DOBBS HOUSESCOMPANY, INC.239'know, I think they broke up, and he goes on and asks about, well, the girlCharley Taylor was supposed to have been going with.He asked me about her. And truly speaking, I didn't know anything abouther.Imean, she is from my home town, but what they had been doing togetheror participating together, I don't know.Q. So he just came up to you and asked you about what one of his employeesand his girl friend were doing, is that correct?A. Down through the conversation.Q.Well,Wilbert, are you sure that is all you talked about up there, justwhat you have told us?A. I am sure.I believe that in the testimony just quoted, Gilford meant only to expand upon, notto change,his previous testimony.Employee Lorene McGowen, a salad girl, testified that -about a week before theelection, Ragland approached her in the cafeteria and asked her if she.was "for the,company" and that she told him "yes."Ragland, although not specifically asked about Lorene McGowen's testimony,denied that he had ever asked an employee if he was "with the company all the way"and I shall interpret this as a denial of her testimony.Ragland also denied askingWilbert Gilford what the union people were telling him or whether Freddy Oliverwas talking about the Union and stated that he did not believe he had mentioned,Carrie Mathews or Stubblefield in any conversation with Gilford.He testified thathe and Gilford "were pretty good chums, you might say, I thought," and that hehad asked Gilford whether he was "still on the grape" because Respondent in thepast had sent Gilford home upon several occasions for excessive drinking and thathe had also asked Gilford about Freddy Oliver and his knife and about CharleyTaylor and his new girl friend.Ragland further testified that he discussed theUnion with employees practically every day, answered their questions about theUnion and the election, told them about company policy and solicited their votesand that he even held meetings with the employees on May 27 and 28 in which heasked the employees to vote for management in the forthcoming election but he in-sisted that he had followed Labor Relations Attorney Fowler's admonition againstinterrogating employees about union activities.Both Gilford and McGowen were simple colored employees whose demeanor-especiallyGilford's-on the witness stand convinced me that they were earnestlyattempting to tell the truth as they recalled it.2Although, as indicatedinfra,I creditRagland's testimony in some other respects,I do not credit it to the extent that it is.inconsistentwith that of Gilford and McGowen.2. Interrogation attributed to Assistant Catering Supervisor McKnightAccording to the undenied and credited testimony of Curtis Cal, a catering depart-ment employee, Mrs. McKnight, assistant supervisor of that department, asked himin late February or early March what he knew about the Union.When he repliedthat he did not know anything, the conversation ended.3. Interrogation attributed to Assistant Manager Ed PalitschCarrie Mathews, a cook, testified that in late March or early April she inquiredof Assistant Manager Ed Palitsch as to the identity of a man she observed talking to.Mrs McKnight in the catering department;that Palitsch identified the man as Mr.Fowler, Respondent's attorney; that in response to her question as to what Fowler'sbusiness was, Palitsch explained that Fowler's business concerned the Union andasked her, "Have you heard anything?"; and that when she replied that she had not,Palitsch remarked, "You must have heard something."Mathews testified in a con-vincing manner and I credit her testimony despite Palitsch's denial that he had anysuch conversation with her.21 do not agree, as argued by Respondent in its brief, that Gilford impeached himselfby testifying contrary to a statement given to a Board agent In purporting to relate inhis testimony all the matters about which he had "talked" with Ragland, Gilford did notmention his own personal affairsIn his statement to the Board agent, there appearsthe following, "He [Ragland] then asked me about some personal affairs of mine andI told him I didn't want to talk about it and that ended our conversationThe last thinghe said was 'Don't fool with it ' " Since Gilford had refused to talk to Ragland abouthis personal affairs, I do not regard his statement to the Board agent as inconsistent withhis testimony. 240DECISIONS OF NATIONAL LABOR RELATIONS BOARD4. Interrogation attributed to Chief Hostess Inez RiveraLorene McGowen, whose testimony regarding Ragland's interrogation has pre-viously been described, testified further that about a week before the election ChiefHostess Rivera approached her as she started to get some towels from a closet andasked her whether she was for the Company.Employee Levi L. Leonard, a busboy, testified in similar vein that during April, ashe was putting beer in the beer box, Rivera asked him if he "was for the Union."He also testified that in April, on the day following a union meeting in the home ofemployee Alberta Korenek, Rivera asked him whether he had attended the meetingand that he told her he had not .3Rivera, although conceding that she knew of the meeting at Korenek's home be-cause she heard some of the girls talking about it, denied that she had ever askedLeonard or McGowen about the Union or union activities or discussed the Unionwith them.Leonard and McGowen impressed me as honest witnesses and I canperceive no reason why they should have fabricated the testimony theygave.Icredit it.5.Conclusions with respect to the interrogationDuring the preelection period when the interrogation took place, Respondent,through speeches of its general manager to the employees, and otherwise, was lettingthe employees know that it opposed the Union and was soliciting their votes formanagement and against the Union. In this context General Manager Ragland'sinquiries of employee Gilford as to the union activities of several of his fellow workersand his questioning of McGowen as to whether she was for the Company constitutedinterference, restraint, and coercion of employees in the exercise of their organiza-tional rights guaranteed under Section 7 of the Act. So likewise did Chief HostessRivera's interrogation of McGowen and Leonard regarding their voting intentionsand her inquiry of Leonard as to whether he had attended the union meeting atKorenek's home.Julius Corn and Sheldon Corn d/b/a Julius Corn and Co.,129NLRB 1264;Journal Gaztte Company,130 NLRB 69.SupervisorMcKnight's inquiry of employee Cal as to what he knew about theUnion and Assistant Manager Palitsch's questioning of Mathews, in a conversationinitiated by the latter, as to whether she had heard anything about the Union, standson a different footing.These casual inquiries, made early in the Union's organiza-tional campaign, amounted to nothing more than expressions of interest in whatwas taking place and were not likely to cause employees to fear reprisals for engagingin union activity.They were not, therefore, in violation of Section 8(a)(1) of theAct.Cf.Blue Flash Express, Inc.,190 NLRB 591.B. The alleged discriminatory discharges of Vice and Wright and threats of reprisalAnnie Mae Vice and Lucille Wright were waitresses in the snack bar on the10 p in. to 6:30 a.m. shift prior to their discharges on April 16, 1961, and workedwithout supervision except for the first half hour.They worked together on Fridayand Saturday nights.On other nights another waitress, Jeannette Billier, worked withone or the other of them. -The complaint alleges, and the testimony of Vice andWright supports the charge, that they were discharged because of their union mem-bership, sympathies, and activities.Respondent's answer denies that their dischargeswere discriminatorily motivated and at the hearing Respondent contended that theywere discharged solely because they had repeatedly refused to serve readily availablefood to customers.The testimony of Vice and Wright as to the circumstances leadingto their discharges is so totally different from and inconsistent with that of Respond-ent's witnesses that I must conclude that one side or the other has fabricated a story.Vice testified that she had been a member of the Union before she was employedby Respondent; that she signed a union card in March and gave it to a union repre-sentative in the lobby at the airport terminal where she worked; that she passed outcards to six or seven other employees; and that she attended a union meeting onApril 15 at the home of one of the other waitresses, Alberta Korenek.Wrighttestified that she signed a union card in March at her home, passed out six or eightcards to other employees, and attended the union meeting at Korenek's home onApril 15 .43Employees Annie Mae Vice and Lucille Wright also testified that Rivera interrogatedthem in respect to union matters, and their testimony will be discussedinfrain con-nection with a consideration of their alleged discriminatory discharges4According to Jeannette Bilker, she signed a union card on March 8, 1961, whichWright had given her and both she and Wright handed their signed cards to a unionrepresentative across the counter where they worked. DOBBS HOUSESCOMPANY, INC.241The version of Vice and Wright as to what occurred after they reported to work-on the night of April 15 is substantially as follows: They arrived at work togetherabout 9:30 p in. and, aftersigning in, sat inthe waitresses' rest area or cubbyhole,drinking coffee.While they were there Chief Hostess Rivera came in and askedthem whether they had gone to the union meeting and signed a card.When theydid not respond, she asked if either of them had said anything to Leonard, thebusboy, about the Union or persuaded him to sign a card.Vice stated that shehad mentioned the Union to him but that he wanted to wait before signing a card.Rivera then stated, "Well, I will tell all of you, if you care anything about yourjob, you will leave the union alone." She concluded the interview by asking, "Havethose union bums been staying out there all night?"Vice and Wright replied inthe negative.5Just before quitting time the next morning, according to Vice and Wright, GeneralManager Ragland told them he wanted to see them in his office when they finishedtheir work. Wright went in first and Ragland assisted her in checking the money inthe cash register against receipts.Vice arrived while the cash was being checked.When this was completed, he told them, ". . . I am going to have to let you all go."When they inquired why, he replied, "Because you have been taking up too muchtime with them union people."He then asked, "Did that union man spend thenight in there last Friday night?"Vice replied, "No" and Ragland retorted thathe had proof that the man hadspentall night there.Vice and Wright then askedfor their checks and Ragland said that he would mail them.According to Wright,toward the end of the interview, Ragland said something to the effect, "If thiskeeps up, I will have Kennedy's job," but she did not understand what he meant.Also according to the testimony of Vice and Wright, when they left Ragland'soffice, they walked straight to the cash register where Assistant Hostess Evelyn Poorwas standing and asked her for their health cards. She handed the cards to themand they left Respondent'spremises.They had no conversation with Poor orwith anyone else before leaving.Both Vice and Wright categorically denied that they had ever refused to serveany available food.Each explained, however, that not infrequently the head cook,Walker, who prepared their supply of food for the night, failed to furnish a sufficientamount ofsome items.To rebut thisprimafaciecase established by the testimony of Vice and Wright,Respondent brought forth an impressive array of witnesses. I shall summarizebelow the relevant portions of their testimony.According to General Manager Ragland, Vice and Wright were discharged solelyfor failure to serve readily available foods.He learned of their failure to servesuch foods from Chief Hostess Rivera about April 5.He relayed this informationto LaborRelationsDirector Fowler and they decided to hire a private investigatingfirm to investigatethe charge and to act solely on the basis of the investigator'sreport.Accordingly, the firm of Bradley, Wilson & Associates was given the assign-ment.On April 11 or 12, Ragland received a report from that firm dated April 10,in which it was stated,inter alia,thatshortly after 11 p.m. on April 8, agents of thefirm entered the snack bar and placed an order for scrambled eggs cooked in butter,to be salted and peppered while they were cooking, and coffee; that "the olderwoman"-apparently Wright, although she does not appear old-took and pre-pared the order; that another customer at the far end of the bar ordered a hamburger,whereuponthe other waitress,a red-headed personwho answered to the name of"Ree," called out to the first waitress, "We don't have any hamburgers?Do we?"and the latter replied, after hesitation, that they were out of hamburgers; and thatthe customer thereupon ordered aham and cheesesandwich.Ragland testified that the investigationwas made onFriday night, April 7, butthat he did not knowin advancewhether theinvestigationwould be on the nightof April 7 or8.He explained,"I didn't know he was out there on that particularevening until I gothis report." 6He further testified that on Saturdaymorning,April 8, he and AssistantManager Palitschchecked theamount offood left over5 According to Wright, Rivera had upon a prior occasion questioned her as to what sheknew about the Union and Wright had told her that she, Wright, had at one time "had aunion house" and "knew it was good for working people."6 The report itself, as already noted, states that the investigation was made on theevening of April 8, not April 7, as testified to by RaglandI believe that Ragland wasunaware of this discrepancy when he testified, for at the conclusion of his testimony, whenI asked, "Do you have any reason to believe that the investigator checked on the night ofApril 7, or into the morning of April 8?" be replied, "By their statement, yes."He didnot clarify this issue, when I remarked,"I don't see anything in the statement about it."634449-62-vol. 135-17 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom the night before and found 15 of the 20 steakburgers supplied for the precedingnight's trade were not used and that there did not appear to be a shortage of anyother food item.Accordingto Ragland,he telephoned Labor Relations Adviser Fowler a few daysafter receiving the investigator's report and advised him of its contents.Fowleradvised him to discharge Vice and Wright immediately.Consequently, he calledthese two employees into his office at the end of their shift on the morning of April 16and discharged them.He gave the following account of what was said:I told them that it had been reported to me that they had refused to servefood when it was readily available.And they immediately denied it.I said, "Well, I have definite proof that on last Friday night that you didrefuse to serve someone."I believe Lucille broke in then and says, "Well, there are a lot of thingsyou don't know around here, Mr. Ragland. Sometimes the coffee shop closesat 11:15."I said. "Well, that may be. If I knew everything that went on I wouldprobably be in President Kennedy's shoes."Following this exchange, according to Ragland, Vice and Wright demanded theirpaychecks and he told them they could return later for their checks or he would mailthem.As they left the office, Wright turned and said, "Mr. Ragland, I have enjoyedworking for you" or words to that effect.Ragland denied that any mention wasmade of the Union or union organizers during this interview.Ragland was followed to the witness stand by Private Investigator Boyd F. Good-son, Jr., who had been assigned by the firm of Bradley, Wilson & Associates tocheck on Vice and Wright. Just before taking the stand, he had refreshed hisrecollection by reading the report dated April 10, which, he explained, had beendictated by a representative of his firm from notes made by him on April 8.Hetestified that the report erroneously stated the date of the investigation to be the eve-ning of April 8, whereas he distinctly remembered that, because of a previousassignment for that date, he had .to make the investigation at Respondent's premiseson the evening of April 7.He testified in substantial corroboration of the state-ments made in the report.AssistantHostess Evelyn Poor, who gave Vice and Wright their health cardsafter they were discharged, testified that when Wright came out of Ragland's office,she asked Poor, "Did you know Mr. Ragland let me go?", then explained that hehad fired her for refusing to cook steakburgers.Poor further testified that asWright left, she told Poor that she had enjoyed working with her and that Vice hadmerely said "Goodby" as she left.Darice Ryan, a relief cashier and hostess, testified that on the morning of April16 when Wright emerged from Ragland's office, she stopped in front of Ryan for afew minutes and told her, "He let me go." Ryan inquired about what had happenedand Wright explained, "He said I refused to cook steakburgers."Wright added,according to Ryan, that there was so much talebearing around the place that shedid not mind leaving.JeannetteBillier, the waitress who worked with Vice or Wright in the snack baron the night those two were not working together, had been working for RespondentsinceMarch 5, 1961. She testified that about 2 weeks after she commenced work-ing,Wright told her that Respondent expected too much of them-cooking, cash-iering, and serving as a waitress-and that she, Wright, did not intend to serveblack-bottom pie, because she would have to walk to the kitchen to get it, or toserve steakburgers because they would have to be cooked, and that she was goingto suggest ham and cheese sandwiches to customers instead.Billier further testifiedthatWright made these statements to her nearly every night; thatBillierprotestedthat she could notlie toa customer about not having food which was in fact avail-able; and that she reported Wright's proposals to Chief Hostess Rivera about 3 weeksor a month after she was hired.Rivera testified that during the last week in March she told General Manager Rag-land that Billier had reported to her that "they"-apparently Vice and Wright-werenot servingthe food available in the snack bar. She also testified, however, thatBillier had reported only that Wright "was asking her not to serve food that wasthere available to be served'and that she could not do it."Rivera had been informedby Ragland before he discharged Vice and Wright that he was going to do so becauseof their failure to serve available food.She denied that sne had ever questionedVice or Wright on the night of April 15 or at any other time about the Union ordiscussed it with them.AssistantManager Edward Palitsch testified that sometime in March Raglandsuggested to him that food saleswere"a little bit off" on Friday and Saturdaynights. DOBBS HOUSES COMPANY, INC.243which were usually Respondent's biggest nights, and requested him to check all re-ceip`s and the amounts rung up on the cash register.He did so and found nothingsignificant in the results.About the same time he instructed the head cook, Walker,to prepare a certain amount of food items each night for the waitresses on the nightshift in the snack bar.Walker did this until June 10, when, because of increasedbusiness,Respondent hired a cook for the night shift. Palitsch checked the cashreceipts and food items remaining regularly for about a week and a half and period-ically thereafter, including those for the night of April 7, and found every itempresent which should have been there. In connection with this investigation, he madetwo food sales comparisons, one in March and the other on May 24.Accordingto Palitsch, "The check showed that every way you checked it, no matter how youchecked it, when they [Vice and Wright] were working we didn't take in as muchmoney."A tabulation prepared by Palitsch and showing the daily sales for thesnack bar between January 1 and May 22, 1961, was introduced in purported supportof Palitsch's testimony.?Counsel for the General Counsel, in arguing that Respondent's asserted reasonfor discharging Vice and Wright is pretextual in nature and that the testimony ofRespondent's witnesses should be rejected, points to various holes in their testimony.He points out, among other things, that Ragland, in an affidavit given to a Boardagent prior to the hearing, asserted that a "friend" of his had ordered a steakburgerat the snack bar and was told that Respondent was "out of" steakburgers, whereason the witness stand he testified that he was referring to Private Investigator Goodson,who had ordered eggs rather than a steakburger, and that he did not even knowGoodson; and that Ragland and Palitsch allegedly checked the leftover steakburgerson Saturday morning, April 8, rather than on Sunday morning, April 9, and couldnot have relied on the results of their check in deciding to discharge the two waitressesbecause the investigator's report purported to be in regard to the night of April 8.He urges that the testimony of Jeannette Billier should not be credited because of aconfusion in her testimony as to dates when she allegedly made her report on Wrightand because Billier discredited herself as a witness by at first positively denying thatshe had ever signed a union card, then later changing her testimony when con-fronted with her signed card.Counsel for the General Counsel also points out thatBillier allegedly made a complaint only against Wright, and not against Vice; butthat Private Investigator Goodson was instructed to report on both the waitresses.Itmust have been apparent to Respondent, however, that one waitress could nothave gotten away with refusing to serve available food without the cooperation ofthe other waitress on her shift.Counsel for the General Counsel also calls attentionto minor discrepancies between Rivera's testimony ,and her statement given a Boardagent.Finally, he asserts that the pretextual nature of Respondent's defense is evi-denced by an attempt to shift its defense as to Vice by introducing testimony as toreasons for discharging her (such as her drinking habits and Respondent's dissatis-faction with the manner in which she rang up her checks on the cash register)which had not been mentioned by Ragland as motivating his action.8Iwould find this pretext argument more persuasive if I were not convinced, as Iam, that Vice and Wright were not telling the truth when relating what was said tothem at the time of their discharge. It is inconceivable to me that Ragland, evenif he had decided to find a pretext to discharge these two employees because of their7These figures show that the weeklysaleswere relatively low in January and the earlypart of February but that beginning about the middle of February, they increased almoststeadily from $320.25 in the week ending February 19 to $618.76 in the week endingMay 14 They show the following average nightly sales: In January, $36 for Sunday'through Thursday and $50 for Fridays and Saturdays ; in February, $31 for Sundaythrough Thursday and $50 for Friday and Saturday ; in March, $50 for Sunday throughThursday and $60 for Friday and Saturday ; in April $62 for Sunday through Thursdayand $62 for Friday and Saturday ; and in the first 22 days in May (when Respondent'sstatistics end), $81 for Sunday through Thursday and $95 for Friday and Saturday I amnot convinced that these statistics support the conclusions which Respondent purports todraw from them, but I do not consider them critical in determining the issues in this case.8 Counsel for the General Counsel argues, moreover, that Respondent in effect concededthat Vice and Wright were satisfactory employees by offering them employment shortlybefore the hearing at Dobbs Houses other than the one at which they had previously beenemployed.This offer, however, was clearly made in an attempt to settle the issues hereinvolved and the jobs offered were at places where, unlike here, Vice and Wright wouldhave worked under direct supervision. It manifestly would not effectuate the policies ofthe Act to draw an adverse inference from such an attempt to settle unfair labor practicecharges 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion activities, would have gone to the trouble of consulting Respondent's laborrelations attorney for adviceand waitingfor the report from a hired investigatingagency to confirm the charge made by Billier or to find an ostensible excuse fordischarging them, only to spoil such well laid plans by telling the employees theywere being discharged for taking up too much time with the union people.And evenif I were persuaded that Ragland might possibly have told them this in order todefeat the Union in the forthcoming election by furnishing an example of what mighthappento unionsupporters,I cannotdiscount the testimony of Assistant HostessPoor and Relief Cashier Ryan that Wright told them on the morning of April 16as she emerged from Ragland's office that she had been discharged allegedly forrefusingto cook steakburgers.Both Poor and Ryan impressed me as honest wit-nesses anddisplayed no hostility toward Vice or Wright, as did Rivera; nor had theybeen charged with any unlawful conduct, as had Rivera and Ragland; and I canperceive of no reason why they should have falsified their testimony.The state-ments which they attributed to Wright, moreover, appeared to me quite in keepingwithWright's character and personality as displayed on the witness stand.Sheseemed to be a warm-natured,spontaneousperson whose inclination would be toexplain what had just happened to her and to say, as she allegedly did to both Poorand Ragland, that she had enjoyed working for them.Crediting, as I do, the testimony of Poor and Ryan, I necessarily cannot credit thetestimony of Vice and Wright as to what Ragland told them was the reason for theirdischarge.Indeed, I must conclude that their testimony in that respect was fabri-cated.And because of this conclusion I have no confidence in the truth of theirtestimony, otherwise convincing, that on the night preceding their discharge, Riverainterrogatedthem about whether they had gone to the union meeting and signedcards, and whether they had talked to Leonard about the Union, and warned themto leave the Union alone if they cared for their jobs.Nor can I rely upon theiruncorroborated testimonyas to the extentof their prominence in the Union'sorganizational campaign.Accordingly, despite theholes in testimony of some of Respondent'switnessespointed out by counsel for the General Counsel,I find,for the reasons set forthaboveand upon the entire record, that the General Counsel hasnot shownby a pre-ponderanceof theevidencethatRespondent was discriminatorilymotivated in dis-chargingVice and Wright.N. THE REMEDYHavingfound thatRespondent has engaged in an unfairlabor practice, my Recom-mended Order will directthat it ceaseand desist therefrom and take the affirmativeaction customarily requiredto remedy such a violation of the Act.CONCLUSIONS OF LAW1.Respondent, by coercively interrogating employees in regard to the unionsympathies or activities of themselves or fellow employees, has engaged in an unfair,labor practice within the meaning of Section 8(a) (1) ofthe Act.2.The aforesaid unfair labor practice affects commerce within the meaning ofSection 2(6) and (7) of the Act.3.The General Counsel has not established by a preponderance of the evidencethat Respondent discharged employees Annie Mae Vice and Lucille Wright in viola-tion of Section 8(a) (3) and(1) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law,and uponthe entire record in the case,I recommend that the Respondent,Dobbs HousesCompany,Inc., its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a) Interrogating employees as to the union sympathies or activities of themselvesor fellow employees under circumstances constituting interference,restraint,orcoercion in violation of Section 8(a)(1) of the Act.(b) In any like or related manner interfering with,restraining,or coercingemployees in the exercise of their rights guaranteed under Section 7of the Act.2.Takethe following affirmative action which,I find, will effectuate the policiesof the Act:(a) Post at its place of business at the Houston,Texas, InternationalAirport,copies of the notice attached hereto marked"Appendix."Copies of said notice, tobe furnishedby theRegional Director for the Twenty-third Region,shall, after beingduly signed by an authorized representative of Respondent,be posted by said Re- HEBRON BRICK COMPANY245spondent immediately upon receipt thereof and maintained by it for a period of60 consecutive days thereafter in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken byRespondent to insure that said notices are not altered, defaced, or covered by anyother material.(b)Notify the Regional Director for the Twenty-third Region, in writing, within20 days from the date of this Recommended Order, what steps Respondent has takento comply herewith.The allegations of the complaint that Respondent violated Section 8(a) (3) of theAct are hereby dismissed.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our employees that:WE WILL NOT interrogate our employees in regard to the union sympathiesor activities of themselves or fellow employees under circumstances constitutinginterference, restraint, or coercion in violation of Section 8(a)(1) of the Act,or in any like or related manner violate Section 8(a).(1) of the Act.DOBBS HOUSES COMPANY, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Hebron Brick CompanyandGeneral Drivers and Warehousemen,Local 123, affiliated with International Brotherhood of Team-sters,Chauffeurs,Warehousemen&Helpers of America, Peti-tioner.Case No. 18-RC-4725. January 1P3, 1962DECISION ON REVIEW AND ORDEROn June 18, 1961, the Regional Director for the Eighteenth Regionissued a Decision and Direction of Election in the above-entitled pro-ceeding (not published in NLRB volumes).Thereafter, the Em-ployer and the Intervenors, Local 901, United Brick and Clay Workersof America, and United Brick and Clay Workers of America, AFL-CIO, also referred to herein respectively as Local 901 and the Inter-national, in accordance with Section 102.67 of the Board's Rules andRegulations, filed with the Board timely requests for review of suchDecision and Direction of Election, on the ground,inter alia,that theRegional Director erroneously found that the contract executed bythe Employer and Local 901 was not a bar to the petition. ThePetitioner, on July 14, 1961, filed its opposition to the requests.The Board by telegraphic order, dated July 19, 1961, granted therequests for review and stayed the election pending its considerationof the merits of the issues raised in the requests for review.There-after, the Employer filed a supporting brief.135 NLRB No. 16.